Case 4:19-cv-04813 Document 26 Filed on 01/07/21 in TXSD Page 1 of 2
                                                                          United States District Court
                                                                            Southern District of Texas

                                                                               ENTERED
                                                                             January 07, 2021
                                                                            Nathan Ochsner, Clerk

                    UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF TEXAS
                         HOUSTON DIVISION

        CHRISTOPHER         §            CIVIL ACTION NO.
        EUSTICE,            §            4:19-cv-04813
                 Plaintiff, §
                            §
            vs.             §            JUDGE CHARLES ESKRIDGE
                            §
                            §
        BAKER HUGHES, A GE §
        COMPANY, LLC,       §
                 Defendant. §

                       ORDER ADOPTING
                MEMORANDUM AND RECOMMENDATION

            Plaintiff Christopher Eustice proceeds here pro se. His
       action seeks compensatory damages from Defendant Baker
       Hughes, a GE Company, LLC for its alleged employment
       discrimination. Dkt 1-1 at 7–10.
            Eustice filed his original petition in the 189th Judicial
       District Court of Harris County. Id at 6. Baker Hughes
       removed. Dkt 1. Baker Hughes brought a motion for judgment
       on the pleadings. Dkt 17. The motion was referred to
       Magistrate Judge Sam Sheldon for disposition. Dkt 9; Docket
       Entry of 07/10/2020. He recommended that it be granted in
       part and denied in part. See Dkt 23. Specifically, he
       recommended that:
                o First, the failure-to-hire claim under the American
                     With Disabilities Act as to the undergraduate
                     internship is timely and should proceed;
                o Second, the failure-to-hire state-law claim as to the
                     undergraduate internship is untimely and should be
                     dismissed;
                o Third, all other ADA and state-law claims should
Case 4:19-cv-04813 Document 26 Filed on 01/07/21 in TXSD Page 2 of 2




                     be dismissed for failure to exhaust administrative
                     remedies; and
                o    Fourth, the Rehabilitation Act claims should
                     proceed.
       Id at 5–10.
            The district court conducts a de novo review of those
       conclusions of a magistrate judge to which a party has specifically
       objected. See 28 USC § 636(b)(1)(C); United States v Wilson, 864
       F2d 1219, 1221 (5th Cir 1989). To accept any other portions to
       which there is no objection, the reviewing court need only satisfy
       itself that no clear error appears on the face of the record. See
       Guillory v PPG Industries Inc, 434 F3d 303, 308 (5th Cir 2005), citing
       Douglass v United Services Automobile Association, 79 F3d 1415, 1420
       (5th Cir 1996); see also FRCP 72(b) Advisory Committee Note
       (1983).
            Neither party filed an objection to the Memorandum and
       Recommendation. The Court has reviewed the pleadings, the
       record, the applicable law, and the recommendation. The Court
       finds no clear error.
            The Court ADOPTS the Memorandum and Recommendation
       as the Memorandum and Order of this Court. Dkt 23.
            The motion for judgment on the pleadings is GRANTED IN
       PART and DENIED IN PART. Dkt 17.
            The claims specified above are DISMISSED WITH PREJUDICE.
            SO ORDERED.


           Signed on January 7, 2021, at Houston, Texas.




                                      Hon. Charles Eskridge
                                      United States District Judge




                                         2
